DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “CU”, “11b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  “heater exchanger” appears to be in error for “heat exchanger”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “insulating member”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “insulating member”, the limitation is interpreted consistent with paragraph [0035].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “heat exchanger” in claims 1-20 is used by the claim to mean “partial heat exchanger,” while the accepted meaning is “a device for transferring heat from one medium to another.” The term is indefinite because the specification does not clearly redefine the term.  In this case, it appears that the adjacent portions of pipes P1 and P2 form partial heat exchangers #24a/#24b, which 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “a portion of the first pipe that is closer to the condenser” and “a portion of the second pipe that is closer to the evaporator”.  These limitations are unclear in that they fail to identify which component(s) the portions of the first and second pipes are arranged closer than.  To expedite prosecution, Examiner has applied prior art to the claims as best they can be understood as presented.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “a part of the first heat exchanger closer to the condenser” and “a part of the second heat exchanger closer to the evaporator”.  These limitations are unclear in that they fail to identify which component(s) the parts of the first and second heat exchanger are arranged closer than.  To expedite prosecution, Examiner has applied prior art to the claims as best they can be understood as presented.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the evaporator comprises a refrigerating evaporator and a freezing evaporator”.  This presentation is unclear in that a single evaporator should not then be divided into multiple evaporators.  Applicant may wish to consider “at least one evaporator” in the base claim and in claim 13.
Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 recite the limitations “wherein the first heat exchanger is arranged upstream with respect to a flow direction of the refrigerant through the first pipe” and “wherein the second heat exchanger is: upstream with respect to a flow direction of the refrigerant through the second pipe”.  These limitations are unclear in that they fail to identify which component(s) the first and second heat exchanger are arranged upstream to with respect to a flow direction of the refrigerant.  To expedite prosecution, Examiner has applied prior art to the claims as best they can be understood as presented.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 6,679,321).
Regarding claim 1, Jin shows a refrigerator comprising: a cooling cycle mechanism comprising a compressor (see at least compressor #2), a condenser (see at least condenser #7), and an evaporator (see at least evaporator #4); a first pipe comprising a first heat exchanger and configured to guide a refrigerant from the condenser to the evaporator (see at least heat dissipating heat exchanger #11: in the cooling mode the heat exchanger #11 is arranged between the condenser #7 and the evaporator #4); and a second pipe comprising a second heat exchanger and configured to guide the refrigerant from the evaporator to the compressor (see at least first heat absorbing heat exchanger #40, which in cooling mode directs refrigerant from evaporator #4 through pipe #9 and into compressor #2), wherein the second heat exchanger is adjacent to the first heat exchanger and configured to exchange heat with the first heat exchanger (see at least both #11 and #40 part of heat exchanger #30 and thus exchanging heat with one another), and, wherein the first heat exchanger and the second heat exchanger are arranged to guide the refrigerant in a same direction (see at least flow of refrigerant through both #11 and #40 in parallel flow arrangement).
Regarding claim 2, Jin further shows wherein: the first heat exchanger is arranged at a portion of the first pipe that is closer to the condenser (see at least #11 fed by condenser #7), and the second heat exchanger is arranged at a portion of the second pipe that is closer to the evaporator (see at least #40 fed by evaporator #4).
Regarding claim 3, Jin further shows wherein: at least a portion of the second pipe intersects with the first pipe (the pipes associated with #11 and #40 intersect at evaporator #4).
Regarding claim 4, Jin further shows wherein: the second pipe is perpendicular to the first pipe or parallel to the first pipe (see at least #40 parallel to #11).
Regarding claim 5, Jin further shows wherein: at least a portion of the first heat exchanger is bent, and the second heat exchanger includes a bent shape corresponding to the first heat exchanger (see at least #11 and #40 having corresponding shape).
Regarding claim 9, Jin further shows wherein: the first pipe comprises an expander configured to expand the refrigerant (see at least expander #5 just upstream of evaporator #4).

Claim(s) 1, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 5,765,391).
Regarding claim 1, Lee et al. shows a refrigerator comprising: a cooling cycle mechanism comprising a compressor (see at least compressor #11), a condenser (see at least condenser #12), and an evaporator (see at least evaporator #14a/#14b); a first pipe comprising a first heat exchanger and configured to guide a refrigerant from the condenser to the evaporator (see at least pipe between #12 and #14a via dryer #15 forming part of heat exchanger #17); and a second pipe comprising a second heat exchanger and configured to guide the refrigerant from the evaporator to the compressor (see at least pipe between #14a and heat exchanger #19 leading to compressor #11, forming part of heat exchanger #17), wherein the second heat exchanger is adjacent to the first heat exchanger and configured to exchange heat with the first heat exchanger (see at least both pipes discussed above form heat exchanger #17, and thus are in heat exchange relationship with one another), and, wherein the first heat exchanger and the second heat exchanger are arranged to guide the refrigerant in a same direction (see at least column 3, line 65 through column 4, line 3: parallel arrangement, thus “a” same direction is shown, i.e. horizontal as depicted).
Regarding claim 9, Lee et al. further shows wherein: the first pipe comprises an expander configured to expand the refrigerant (see at least capillary tube #13a; column 3, line 65 through column 4, line 3).
Regarding claim 10, Lee et al. further shows wherein: the expander is arranged to form at least a portion of the first heat exchanger (see at least column 3, line 65 through column 4, line 3).
Regarding claim 11, Lee et al. further shows wherein: the expander comprises a capillary tube or an expansion valve (see at least capillary tube #13a).
Regarding claim 13, Lee et al. further shows wherein: the evaporator comprises a refrigerating evaporator and a freezing evaporator connected to the refrigerating evaporator (see at least high temperature evaporator #14a and low temperature evaporator #14b), wherein the first pipe is configured to connect the condenser and the refrigerating evaporator (see at least pipe between #12 and #14a via dryer #15), and the second pipe is configured to connect the refrigerating evaporator to the compressor (see at least pipe between #14a and heat exchanger #19 leading to compressor #11).

Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makoto et al. (JP 2005195201: cited by Applicant with English Translation).
Regarding claim 14, Makoto et al. shows A refrigerator comprising: a first housing body element configured to form a storage room (see at least Figure 1, #17); a second housing body element detachably coupled to the first housing body element (see at least Figure 1, #18); a cooling cycle mechanism arranged in the second housing body element (see at least Figure 1, #18 including cooling cycle components at least partially embedded within), and comprising a compressor (see at least compressor #19), a condenser (see at least condenser #20), an expander (see at least capillary tube), and an evaporator (see at least evaporator #23); a first pipe comprising a first heat exchanger and configured to guide a refrigerant from the condenser to the evaporator (see at least Figure 2, capillary tube portion #26; paragraph [0024]); and a second pipe comprising a second heater exchanger and configured to guide the refrigerant from the evaporator to the compressor (see at least Figure 2, suction tube portion #25; paragraph 
Regarding claim 15, Makoto et al. further shows wherein: when the second housing body element is coupled to the first housing body element, the second housing body element forms a cooling room with the first housing body element (see at least Figure 1, when coupled, #17/#18 form a cooling room), and the second heat exchanger is arranged closer to the cooling room than the first heat exchanger (see at least Figure 2, suction pipe portion #25 will be arranged closer to the cooling room than capillary tube portion #26 in view that suction pipe portion #25 emerges from evaporator #23).
Regarding claim 16, Makoto et al. further shows wherein: the second housing body element comprises: a machine room including the compressor and the condenser (see at least Figure 1, area above #18 including compressor #19, condenser #20), and an insulating member configured to separate the machine room from the cooling room (see at least Figure 1, #18), the insulating member is configured to surround at least a portion of the first heat exchanger and at least a portion of the second heat exchanger (see at least paragraphs [0024]; [0029]).
Regarding claim 17, Makoto et al. further shows wherein: the first heat exchanger is arranged adjacent to an inlet of the expander (see at least capillary tube portion #26 is arranged adjacent and including the capillary tube), and the second heat exchanger is arranged adjacent to an outlet of the evaporator (see at least suction pipe portion #25 is arranged adjacent the outlet of evaporator #23).
Regarding claim 18, Makoto et al. further shows wherein: the first heat exchanger is positioned upstream with respect to a flow direction of the refrigerant through the first pipe (capillary tube portion #26 is upstream of at least some component with respect to a flow 
Regarding claim 19, Makoto et al. further shows wherein: a portion of the second pipe intersects with the first pipe (the pipes associated with #25 and #26 intersect at evaporator #23).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 6,679,321).
Regarding claim 20, Jin shows a refrigerator comprising. a cooling cycle mechanism comprising a compressor (see at least compressor #2), a condenser (see at least condenser #7), and an evaporator (see at least evaporator #4); a first pipe comprising a first heat exchanger configured to guide a refrigerant from the condenser to the evaporator, wherein the first heat exchanger is arranged upstream with respect to a flow direction of the refrigerant through the first pipe (see at least heat dissipating heat exchanger #11: Examiner notes that #11 is upstream of at least some component with respect to a flow direction of the refrigerant and that in the cooling mode the heat exchanger #11 is arranged between the condenser #7 and the evaporator #4); and a second pipe comprising a second heat exchanger and configured to guide the refrigerant from the evaporator to the compressor (see at least first heat absorbing heat exchanger #40, which in cooling mode directs refrigerant from evaporator #4 through pipe #9 and into compressor #2), wherein the second heat exchanger is: adjacent to the first heat exchanger (see at least heat exchanger #40 adjacent heat exchanger #11), upstream with respect to a flow direction of the refrigerant through the second pipe (Examiner notes that #40 is upstream of at least some component with respect to a flow direction of the refrigerant), and configured to exchange heat with the first heat exchanger (see at least both #11 and #40 part of heat exchanger #30 and thus exchanging heat with one another), and wherein the first heat .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, or in the alternative, Lee et al., as applied to claim 1, above, and further in view of Makoto et al. (JP 2005195201: cited by Applicant with English Translation).
Regarding claim 6, Jin, or in the alternative, Lee et al., does not disclose further comprising: a machine room including the compressor and the condenser; a cooling room 
Makoto et al. teaches another refrigerator comprising: a machine room including the compressor and the condenser (see at least Figure 1, area above #18 including compressor #19, condenser #20); a cooling room including the evaporator (see at least Figure 1, area below #18 including evaporator #23); and a housing body element configured to separate the machine room from the cooling room and comprising an insulating member (see at least Figure 1, #18), wherein at least a portion of the first heat exchanger and at least a portion of the second heat exchanger pass through the insulating member (see at least paragraphs [0024]; [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Jin, or in the alternative, Lee et al., with further comprising: a machine room including the compressor and the condenser; a cooling room including the evaporator; and a housing body element configured to separate the machine room from the cooling room and comprising an insulating member, wherein at least a portion of the first heat exchanger and at least a portion of the second heat exchanger pass through the insulating member, at taught by Makoto et al., to improve the refrigerator of Jin, or in the alternative, Lee et al., by improving the efficiency of the refrigeration cycle by increasing the supercooling at the capillary tube through increased heat transfer (see at least Makoto et al. paragraph [0029]).  
Regarding claim 7, Jin, or in the alternative, Lee et al., as modified by Makoto et al. further discloses wherein the insulating member is configured to: surround a part of the first heat exchanger closer to the condenser, and surround a part of the second heat exchanger closer to the evaporator (see at least Makoto et al. paragraph [0024]: to the extent that the claim can be 
Regarding claim 8, Jin, or in the alternative, Lee et al., as modified by Makoto et al. further discloses wherein: the first heat exchanger is arranged closer to the machine room than the cooling room, and the second heat exchanger is arranged closer to the cooling room than the machine room (see at least Makoto et al. paragraph [0024]: suction pipe portion #25 and capillary tube portion #26 meet the claim).
Regarding claim 12, Jin, or in the alternative Lee et al., does not disclose further comprising: a first housing body element including a storage room; and a second housing body element including the cooling cycle mechanism, the second housing body element detachably coupled to the first housing body element.
Makoto et al. teaches another refrigerator further comprising: a first housing body element including a storage room (see at least Figure 1, #17); and a second housing body element including the cooling cycle mechanism (see at least Figure 1, #18 including compressor #19, condenser #20, evaporator #23), the second housing body element detachably coupled to the first housing body element (see at least paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Jin, or in the alternative, Lee et al., with further comprising: a first housing body element including a storage room; and a second housing body element including the cooling cycle mechanism, the second housing body element detachably coupled to the first housing body element, as taught by Makoto et al., to improve the refrigerator of Jin, or in the alternative, Lee et al. by allowing the user to more easily perform maintenance or replacement of components (see at east Makoto et al. paragraph [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763